NUMBER 13-10-00567-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE ENVASES DE
PLASTICO ZAPATA, S.A. DE C.V.
            
                                                         
 
On Petition for Writ
of Mandamus
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Yañez,
Garza, and Benavides
Memorandum Opinion Per
Curiam
 
Relator,
Envases de Plastico Zapata, S.A. de C.V., has filed a petition for writ of
mandamus with this Court alleging that respondent, the Honorable Rose Guerra
Reyna, presiding judge of the 206th Judicial District Court of Hidalgo County,
Texas, abused her discretion by rendering an order, dated September 30, 2010,
compelling relator to present certain witnesses for deposition in trial court
cause number C-2903-09-D.
On October 28, 2010, relator and real
parties in interest, Juan Manuel Juarez and Alma Mireya Juarez Ortiz,
individually and on behalf of the estate of David Abelardo Juarez, deceased,
jointly filed a motion to dismiss the petition because the “issues presented
for resolution in [the] petition are now moot.”
Having fully considered the motion and
other documents on file, this Court is of the opinion that the joint motion to
dismiss should be granted.  Accordingly, the motion is GRANTED and relator’s
petition for writ of mandamus is hereby DISMISSED.
 
                                                                                                PER
CURIAM
 
Delivered
and filed the
2nd
day of December, 2010.